 



EXHIBIT 10.20
FORM OF PERFORMANCE SHARE AWARD AGREEMENT
WHITE ELECTRONIC DESIGNS CORPORATION
1994 FLEXIBLE STOCK PLAN
(Form of Performance Based Award)
     White Electronic Designs Corporation, a Delaware Corporation (“Company”),
hereby grants to [                    ] (“Grantee”), a Participant in the White
Electronic Designs Corporation 1994 Flexible Stock Plan (“Plan”), as amended, a
Performance Share Award (“Award”) representing shares of the Company’s Common
Stock (“Stock”). The grant is made effective as of the [___] day of
[                    ] (“Grant Date”).
     A. The Board of Directors of the Company (“Board”) has adopted the Plan as
an incentive to retain key employees, officers and consultants of, or certain
individuals who otherwise have an affiliation with, the Company and to enhance
the ability of the Company to attract such individuals whose services are
considered unusually valuable by providing an opportunity for them to have a
proprietary interest in the success of the Company.
     B. The Board has approved the granting of Performance Shares to the Grantee
pursuant to Article XVI of the Plan to provide an incentive to the Grantee to
focus on the long-term growth of the Company.
     C. To the extent not specifically defined in this Performance Share Award
Agreement (“Agreement”), all capitalized terms used in this Agreement shall have
the meaning set forth in the Plan.
     In consideration of the mutual covenants and conditions hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Grantee agree as follows:
     1. Grant of Performance Shares. Grantee is hereby granted a Performance
Share Award for [                    ] Performance Shares, representing the
right to receive the same number of shares of the Company’s Stock, subject to
the terms and conditions in this Agreement. This Award is granted pursuant to
the Plan and its terms are incorporated by reference.
     2. Vesting of Performance Shares. The Performance Shares will vest in
accordance with, and only upon the attainment of, prior to January 1, 20___, the
following performance criteria:

 



--------------------------------------------------------------------------------



 



      Number of Performance     Shares Vested   Performance Criteria
[___%]
  Company achieves an annual EBITDA ___% greater than 100% of the FY20___
target, which EBITDA shall be ___, (the “Performance Target”) in either FY20___
or FY20___.
[___%]
  Company achieves an annual EBITDA equal to or greater than ___% of the
Performance Target (which EBITDA shall be ___) but less than 100% of the
Performance Target, in either FY20___ or FY20___.

     Notwithstanding the above, in the event that no Performance Shares are
awarded in FY20___, the Grantee shall the same opportunity to receive the
Performance Shares in FY20___; provided, however, if the Company achieves ___%
of the Performance Target in FY20___ and ___% of such Performance Share were
awarded, then 100% of the Performance Target must be met in FY20___ to vest the
remaining ___% of the Performance Share able to be awarded under this Agreement.
     When the Grantee believes that any of the performance criteria listed above
have been achieved, the Grantee shall notify the Chairman of the
[                    ] Committee in writing of such achievement (“Notice of
Achievement”). The [                    ] Committee will promptly review any
such Notice of Achievement and either accept it or provide an explanation for
non-acceptance in writing. The Grantee understands that such review by the
[                    ] Committee may include an analysis of any and all
parameters of the qualifying performance and that the [                    ]
Committee’s final determination not to accept a Notice of Achievement for the
relevant measurement period shall be made in good faith and shall be final and
binding on the Grantee. If a Notice of Achievement is accepted by the
[                    ] Committee as described above, then the relevant number of
Performance Shares associated with such Notice of Achievement shall become fully
vested on the date the [                    ] Committee has made such final
determination.
     Notwithstanding the above, the Performance Shares will automatically vest
100% upon the occurrence of a Change of Control as defined in the Plan.
     3. Termination of Employment. If the Grantee terminates employment with the
Company for any reason, any Performance Shares that are not vested under the
schedule in 2 above will be canceled and forfeited as of the date of termination
of employment. For purposes of this Agreement, the phrase “Termination of
Employment” means the termination of the Grantee’s employment with the Company
and all affiliates due to death, retirement or other

2



--------------------------------------------------------------------------------



 



reasons. The Grantee’s employment relationship is treated as continuing while
the Grantee is on military leave, sick leave, or other bona fide leave of
absence (if the period of such leave does not exceed six months, or if longer,
so long as the Grantee’s right to reemployment with the Company or an affiliate
is provided either by statute or contract). If the Grantee’s period of leave
exceeds six months and the Grantee’s right to reemployment is not provided
either by statute or by contract, the employment relationship is deemed to
terminate on the first day immediately following the expiration of such
six-month period. Whether a termination of employment has occurred will be
determined based on all of the facts and circumstances and in accordance with
regulations issued under Code Section 409A.
     4. Time and Form of Payment. Subject to the provisions of the Agreement and
the Plan, as the number of Performance Shares vest under 2 above, the Company
will deliver to the Grantee the same number of whole shares of Stock. It is the
Company’s intention that the payments made pursuant to this Agreement shall
qualify for the “short-term deferral” exception from Code Section 409A as set
forth in Treasury Regulations Section 1.409A-1(b)(4).
     5. Nontransferability. The Performance Shares granted by this Agreement
shall not be transferable by the Grantee or any other person claiming through
the Grantee, either voluntarily or involuntarily, except by will or the laws of
descent and distribution or as otherwise provided by the Plan’s Committee.
     6. Adjustments. In the event of a stock dividend or in the event the Stock
shall be changed into or exchanged for a different number or class of shares of
stock of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or
consolidation, there shall be substituted for each such remaining share of Stock
then subject to this Agreement the number and class of shares of stock into
which each outstanding share of Stock shall be so exchanged, all as set forth in
Section 3.3 of the Plan.
     7. Delivery of Shares. No shares of Stock shall be delivered under this
Agreement until (i) the Performance Shares vest in accordance with the schedule
set forth in 2 above; (ii) approval of any governmental authority required in
connection with the Agreement, or the issuance of shares hereunder, has been
received by the Company; (iii) if required by the Committee, the Grantee has
delivered to the Company documentation (in form and content acceptable to the
Company in its sole and absolute discretion) to assist the Company in concluding
that the issuance to the Grantee of any share of Stock under this Agreement
would not violate the Securities Act of 1933 or any other applicable federal or
state securities laws or regulations; and (iv) the Grantee has complied with 13
below of this Agreement in order for the proper provision for required tax
withholdings to be made.
     8. Securities Act. The Company shall not be required to deliver any shares
of Stock pursuant to the vesting of Performance Shares if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933
or any other applicable federal or state securities laws or regulations.
     9. Voting and Other Stockholder Related Rights. The Grantee will have no
voting rights or any other rights as a stockholder of the Company (e.g., no
rights to cash dividends) with

3



--------------------------------------------------------------------------------



 



respect to nonvested Performance Shares until the Performance Shares become
vested and the Company issues shares of Stock to the Grantee.
     10. Copy of Plan. By the execution of this Agreement, the Grantee
acknowledges receipt of a copy of the Plan.
     11. Administration. This Agreement shall at all times be subject to the
terms and conditions of the Plan and the Plan shall in all respects be
administered by the Committee in accordance with the terms of and as provided in
the Plan. The Committee shall have the sole and complete discretion with respect
to all matters reserved to it by the Plan and decisions of the majority of the
Committee with respect thereto and to this Agreement shall be final and binding
upon the Grantee and the Company. In the event of any conflict between the terms
and conditions of this Agreement and the Plan, the provisions of the Plan shall
control.
     12. Continuation of Employment. This Agreement shall not be construed to
confer upon the Grantee any right to continue employment with the Company and
shall not limit the right of the Company, in its sole and absolute discretion,
to terminate Grantee’s employment at any time.
     13. Tax Withholding. Unless otherwise provided by the Committee prior to
the vesting of shares as set forth in the next sentence, the Grantee shall
satisfy any federal, state, local or foreign employment or income taxes due upon
the vesting of the Performance Shares (or otherwise) by having the Company
withhold from those shares of Stock that the Grantee would otherwise be entitled
to receive, a number of shares having a Fair Market Value equal to the minimum
statutory amount necessary to satisfy the Company’s applicable federal, state,
local and foreign income and employment tax withholding obligation. In lieu of,
and subject to, the above, the Committee may also permit the Grantee to satisfy
any federal, state, local, or foreign employment or income taxes due upon the
vesting of Performance Shares (or otherwise) by (i) personal check or other cash
equivalent acceptable to the Company, (ii) permitting the Grantee to execute a
same day sale of Stock pursuant to procedures approved by the Company, or
(iii) such other method as approved by the Committee, all in accordance with
applicable Company policies and procedures and applicable law.
     14. Governing Law. This Agreement shall be interpreted and administered
under the laws of the State of Indiana.
     15. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Grantee.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its duly authorized representative and the Grantee has signed this Agreement as
of the date first written above.

            WHITE ELECTRONIC DESIGNS CORPORATION
      By:                                 By:                        

5